DETAILED ACTION
This communication is responsive to Amendment filed 11/08/2021.  
As a result of the amendment claims 1, 4-6, 8, 10, 12-15, 17 and 19-20 have been amended.  Claims 21-22 have been added.  
Claims 1-2, 4-6 and 8-22 (renumbered as 1-20) are allowed.
Claims 3 and 7 have been canceled.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Brandon Nykiel on November 18, 2021.
Please replace the claim with the new versions as follows:
	
Claim 8
The distributed database system of claim 1, wherein the lock service layer is further executable by the processor to instruct, in response to determination that the .

Reasons for Allowance
4.	Claims 1-2, 4-6 and 8-22 now renumbered as 1-20, are allowable over the prior arts of record.

5.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a distributed database system include: the storage layer that partition data and store the partitioned data in a distributed database; the access layer that receive a transaction, identify target data corresponding to the transaction, and generate a lock request to lock the target data included in the partitioned data; the lock service layer that identify, based on the lock request, a lock status for the target data according to a lock record for the target data.
Claims 1, 10 and 17 are considered allowable since the prior art of record fails to teach and /or suggest “commit an initiated operation for target data to the storage layer, in response to failure to execute the initiated operation by the storage layer, convert the initiated operation into a single operation transaction, wherein the single operation transaction includes a first code declaring a beginning of the single operation transaction, a second code declaring an ending of the single operation 
identify, based on the lock request, a lock status for the target data according to a lock record for the target data, 
lock, in response to the lock status being in an unlocked state, the target data, and 
block, in response to the lock status being in a locked state, the lock request and store the lock request in a queue”.  
Therefore, claims 1, 10 and 17 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2, 4-6, 8-9, 11-16 and 18-22 are also allowable based on the same subject matter.
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157